Case 1:20-cv-01915-GBD-SLC Document 32 Filed 01/06/21 Page 1 of 1

i
Nd,

 
 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Ota Ss MAN 0 6 202
Plaintiffs, :
-against- ORDER
NEW YORK CITY DEPARTMENT OF EDUCATION, : 20 Civ. 1915 (GBD) (SLC)
Defendant. :
vee eee eee eee eee ee eee x

GEORGE B. DANIELS, United States District Judge:

The January 13, 2021 conference is canceled, in light of this Court’s referral to Magistrate
Judge Sarah L. Cave for General Pretrial Supervision and Settlement.
Dated: New York, New York

January 4, 2021
SO ORDERED.

GHORGE|B. DANIELS
United States District Judge

 

 

 
